Title: To George Washington from Major General William Heath, 17 August 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandavilles [Dutchess County, N.Y.]Augst 17th 1779
        
        I am informed that one Richardson a Surgeons mate belonging to Colo. Greatons Regt was taken Prisoner at Verplanks Point when Fort De La Fayattee fell into the Hands of the Enemy, and that he is the only person of the faculty belonging to the american army that is now a prisoner—The officers of the Regt are very desireous if Possible to have him exchanged for one of the mates taken at Stony Point, If consistant with your Excellency pleasure—and have desired me to submit

it. I have the honor to be with greatest respect your Excellencys most Obedient Servt
        
          W. Heath
        
      